UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-4245


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

            v.

RANDY KELLY,

                 Defendant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Thomas E. Johnston,
District Judge. (2:06-cr-00119-1)


Submitted:    September 7, 2011            Decided:   October 11, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou    Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate    Counsel, David R. Bungard, Assistant Federal Public
Defender,    Charleston, West Virginia, for Appellant.     R. Booth
Goodwin,     II, United States Attorney, Monica K. Schwartz,
Assistant    United States Attorney, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Randy   Kelly     appeals       the   district   court’s     order

modifying the conditions of his supervised release.              On appeal,

he raises the issue of whether the district court abused its

discretion by imposing more restrictive conditions of supervised

release without sufficient proof from the Government that they

met the requirements of 18 U.S.C. § 3583(d) (2006).             We affirm.

           District      courts     have    broad    latitude    to    impose

conditions on supervised release, and we review such conditions

only for abuse of discretion.          United States v. Armel, 585 F.3d

182, 186 (4th Cir. 2009).          In addition to a number of mandatory

conditions, the district court “may impose any other condition

it considers to be appropriate,” as long as it is reasonably

related to the factors referred to in 18 U.S.C. § 3583(d)(1)

(2006).    United States v. Dotson, 324 F.3d 256, 260 (4th Cir.

2003).    These factors include the nature and circumstances of

the offense, the history and characteristics of the defendant,

and   protecting   the    public    from   further   crimes.      18   U.S.C.

§§    3553(a)(1), (a)(2)(C), 3583(d)(1) (2006).          Moreover, special

conditions must involve no greater deprivation of liberty than

is reasonably necessary for achieving the goals enumerated in

§ 3553(a).    18 U.S.C. § 3583(d)(2); Armel, 585 F.3d at 186.

           Kelly was convicted by a jury of knowingly traveling

in interstate commerce for the purpose of engaging in illicit

                                       2
sexual conduct, in violation of 18 U.S.C. § 2423(b) (2006), and

he was sentenced on November 2, 2006 to sixty-three months in

prison and ten years of supervised release.                    Kelly traveled in

interstate commerce for the purpose of having sex with a twelve-

year-old girl, and he had a prior conviction for attempted first

degree rape involving a twelve-year-old girl.                   He was required

to register as a sex offender, and he reported that he did so.

He began his term of supervised release on November 19, 2010.

            On January 25, 2011, the probation officer petitioned

the     district     court   to     modify       the    conditions     of    Kelly’s

supervised release to add the special conditions “outlined in

the     Standing     Order   for    Adoption       of   Standard     and    Optional

Conditions      of    Probation     and   Supervised      Release     in    All     Sex

Offense Cases, entered on March 19, 2008.”                 The district court’s

local    rule   provides     that    these      special   conditions       should    be

included in the judgment “as appropriate in all cases where the

offense of conviction, or a defendant’s prior state or federal

conviction, would qualify as a ‘sex offense’ as defined in the

Sex   Offender       Registration     and       Notification   Act    (SORNA),      42

U.S.C. § 16911(5) or otherwise result in a reporting obligation

by the defendant to any state or federal sex offender registry.”

S.D.W. Va. R. Crim. P. 32.4.              The probation officer recommended

that all twenty-one special conditions be imposed on Kelly based

on his conduct in the instant offense as well as his prior

                                            3
conviction for attempted first degree rape, contending that the

special conditions would allow the probation officer to more

effectively supervise Kelly in the community.

          At    his   modification    of   supervised    release    hearing,

Kelly argued that the district court was aware of all the facts

of the case when he was sentenced; he had done everything the

probation officer asked him to do during his supervised release;

and the probation officer had not identified any “concerns set

forth in this petition as to anything he’s doing now that would

warrant additional restrictions upon his life.”             He also noted

that two of the optional conditions “may cause him problems.”

Specifically, he would not be permitted to “loiter within one

hundred feet” of any school property, but he had to walk by a

high school to get to his job; and he would not be permitted to

possess a cell phone capable of creating images or video, but

the cell phone he currently possesses has “a camera on it.”

          The    district   court    “considered   the    Section   3553(a)

factors” and imposed all twenty-one conditions requested by the

probation officer.      The court explained that Kelly had a prior

sex offense conviction involving a twelve-year-old girl, and “in

this case, he was attempting to have sex with a 12-year-old

girl.”   The court concluded that Kelly was “precisely the type

of defendant that these conditions were designed for.”



                                     4
           On appeal, Kelly argues that the district court abused

its discretion because it had no basis beyond its local rule

upon which to modify his supervised release, and the Government

failed to meet its burden of proof to justify the conditions

because it “presented no evidence at the modification hearing

demonstrating why the new conditions were appropriate.”

           Based on our review of the record, we conclude that

the district court did not abuse its discretion in modifying

Kelly’s supervised release conditions.           A district court may

modify the conditions imposed on a term of supervised release at

any time before the term has expired, even when the modification

is based only on evidence that was available at the original

sentencing and not on changed circumstances.           See United States

v. Begay, 631 F.3d 1168, 1172 (10th Cir.), cert. denied, 131 S.

Ct. 3010 (2011); United States v. Davies, 380 F.3d 329, 332 (8th

Cir. 2004); United States v. Allen, 2 F.3d 538, 539 (4th Cir.

1993).     In this case, the district court based its decision,

that modification was appropriate under both the local rule and

18 U.S.C. § 3583(d), on Kelly’s record.          The Government was not

required   to   present   any   evidence   of   new   conduct   justifying

modification, and Kelly fails to show the new conditions are not

reasonably related to pertinent § 3553(a) factors referred to in

§ 3583(d), or that they involve a greater deprivation of liberty

than is reasonably necessary to achieve the § 3553(a) goals.

                                    5
           Accordingly, we affirm the district court’s order.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    6